Title: To James Madison from David George, 2 December 1816
From: George, David
To: Madison, James


        
          Hon’d. Sir
          Concord N H, December 2d. 1816
        
        I beg leave to offer for your consideration Charles Henry George late Lieut, of the 40th Infantry for a reappointment in the United States Army, necesity has induced me to make the application and when you hear my condition perhaps you will not wonder at the freedom which I have taken in writing to you upon the subject. At the commencement of Mr Jefferson’s Presidency by the recommendation of our Venerable Langdon and the Honble Timothy Walker and many others I was appointed Post-master of this Town and so continued untill september 1810, and during that time I paid my whole attention to the duties of that Office and to further the Acts of the General Government. Although the temper of the times were such in this Quarter that it was almost considered sacriledge not to be even active against all their measures and it is a fact that during the greater part of the time had I have been in battles equal to that of Bridgewater fighting the common enemy the station would have been preferable than the one I was in, that was a sore battle to me for I had a near relation killed there equal to that of a Brother by the name of Joseph Priestly George. This place being a Military Post during the late War, and the Officers being inexperienced in the details of a camp life, and under those circumstances

it was supposed that a mortal sickness prevailed amongst the Troops so that many of them suffered even for the want of a Shelter, the spirit of the times were such at the time with us that the citizens generally considered it immoral to afford any Relief to the dying soldiary but I turned my house into a hospital as it were for their accomodation and had my Wife have had been their own Mother, she could not have nursed them with more care and attention, and without any compensation, she only was rewarded by cheerfully doing her duty to her God and her Country. her Father Capt Benjamin Emery was a revolutionary character and strongly attached to the old Whig party and his family early imbibed his principles. The time I took the Office which was out of the hands of an abusive Federal-Tory printer there was scarcely a republican in this place except myself and the family I was attached to so that for fourteen years I had to encounter an host of local and Political enemies worse than Bears and Lions and Just as all thier roarings and growlings were ceasing by the glorious termination of the War and republicanism becoming more fashionable I received a letter from the Post-Master Generl. through the hands of a young man who was not an inhabitant of The Town that I was dismissed from my Office and that he was appointed in my place and my enimies the Tories compleated their sacrifice, I however cheerfully obeyed the summons and helped him remove the property to his place and helped him arrange the Office as he wished. From the foregoing I would not wish to have it understood that I have any claims—but I am truly unfortunate. I have a numerous family to support with extreme bad health and could my son be reappointed it would be a desireable thing to himself and his connections. I am Sir, respectfully your Obedient Servant
        
          David George.
        
      